United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 11, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-41259
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE LUIS CABALLOS-RAMIREZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:05-CR-2285-ALL
                       --------------------

Before JOLLY, CLEMENT, and OWEN, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Jose Luis

Caballos-Ramirez raises arguments that are foreclosed by United

States v. Murillo-Lopez, 444 F.3d 337, 344-45 (5th Cir. 2006),

which held that a California conviction for burglary of an

inhabited dwelling house was equivalent to burglary of a dwelling

and therefore was a crime of violence under U.S.S.G. § 2L1.2, and

by Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998),

which held that 8 U.S.C. § 1326(b)(2) is a penalty provision and

not a separate criminal offense.   The Government’s motion for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-41259
                               -2-

summary affirmance is GRANTED, and the judgment of the district

court is AFFIRMED.